                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

JIMMY JOE JONES,                             )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )       No. 2:18-cv-00080
                                             )
NANCY A. BERRYHILL, ACTING                   )
COMMISSIONER OF SOCIAL                       )
SECURITY ADMINISTRATION,                     )
                                             )
              Defendant.                     )

                                            ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, the Court rules as

follows:

       (1) The Magistrate Judge’s Report and Recommendation (Doc. No. 16) is ACCEPTED;

       (2) Plaintiff’s Objections to the Report and Recommendation (Doc. No. 23) are

OVERRULED;

       (3) Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 13) is DENIED;

and

       (4) The Commissioner’s decision denying benefits is AFFIRMED.

       The Clerk of the Court shall enter a final judgment in accordance with Rule 58 of the Federal

Rules of Civil Procedure.

       IT IS SO ORDERED.


                                             __________________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE
